McLELLAN, District Judge.
This action came on to be heard “on the defendant’s motion for a more definite statement and for a bill of particulars”. The motion is allowed to the extent hereafter stated and is in other respects denied.
It is ordered that the plaintiff file a bill of particulars stating:
1. The respects in which the vessel in question was unseaworthy.
2. What appliances were not reasonably safe and proper and in what respects.
3. In what respects any fellow servant was negligent.
4. The work in which the plaintiff was engaged at the time he received his alleged injuries.